ROSE, District Judge
(after stating the facts as above). The steamer was clearly-in fault. There can be no doubt on that question since we have seen on the stand the pilot in charge of the Aker that morning and have - heard1 his testimony. The blame may rest on her master, whom her pilot says lost his head, or it may rest on the pilot himself. In either event the -steamer is responsible.
According to the story -told by her witnesses, they saw the4 Prudence and its tow when-the-latter1 was from two to three miles away. *720The tug and her barges were then all on the eastern side of the channel, or the tug was on the eastern side of the channel hnd the barges crossing the channel to the eastern side. The Aker was in the middle of the channel a little to the east or a little to the west, but substantially in the middle. It was her duty to keep to starboard passing port to port. Sometimes it may appear to one of'the vessels that it will be safer and more convenient to pass on the other side. If it makes the attempt and succeeds, well and good. Its judgment has been vindicated. If it takes the responsibility, however, of substituting its judgment for the rules of navigation, and fails, it must take the responsibility of its failure.
There has been great stress laid by the able and ingenious advocate for the Aker on the fact that wind .and tide tended to send the tow to the westernmost or port side of the channel. That fact must have been quite as obvious to those on the bridge of the Aker on the morning of the collision as it can be in this, courtroom. If such were the conditions of wind and tide, there was all the more reason why the Aker should not have attempted to change the rule of the road. As long as she kept to the starboard side, wind and tide combined to keep' the Prudence and her tow out of the way. In spite of these obvious considerations, the Aker elected to pass to leeward of the Prudence. When the Prudence heard the signal of two blasts from the Aker, she could have done one of two things. She could have answered affirmatively, as she did do. In that event, she was bound to do her best to keep as far to the eastward as she could; or she might have blown the danger signal. She could not cross signals. It may be that to have given the danger signal would have been the wisest course. If I thought it probable from the testimony that the Aker after having given the signal indicating that she would go to the port side of the channel had taken any pains to-go as far to the port side of the channel as she could, and the collision had then happened, the question of whether the tug was also in fault for having acquiesced under the circumstances in so dangerous an attempt would have to be considered. In point of fact, however, the testimony leaves no doubt in my mind that the Aker did not respect her own signals.
At the time of the collision, she may have been a little to the west of the center of the channel, but even that is very doubtful. The Aker ■ anchored at the moment of the collision. Wind and tide and the force of the collision itself would all have tended to throw her stern further- to the westward than it was just before the collision. Yet it is proved to demonstration by the testimony of disinterested witnesses that at least two large steamers after the collision and while she was still anchored passed without difficulty between her stern and the west side of the channel.
In short, the Aker, after having made the ■ collision possible by signaling that;sfye would pass starboard to starboard, made it certain by failing to- go as far to the port side of the channel as she could and should have- done. •
Under those circumstances, she-must be held solely in fault.